Citation Nr: 1600703	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-27 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims of entitlement to service connection for the residuals of a head injury and a gunshot wound of the left leg.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had recognized service from June 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines; a September 2010 rating decision denied the reopening of the appellant's claims for service connection for residuals of a laceration of the forehead and a gunshot wound (GSW) of the left thigh and a September 2012 rating decision denied the claim for service connection for posttraumatic stress disorder (PTSD).

In November 2015, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, while the Veteran claimed entitlement to service connection for PTSD in his January 2012 claim, the issue on appeal has been recharacterized on the title page to reflect a claim for service connection for a psychiatric disorder, to include PTSD. 
This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Board denied service connection for the residuals of a head injury and a gunshot wound of the left leg in a final decision issued in February 1958.

2.  The Board denied the reopening of the appellant's claims for service connection for the residuals of a head injury and a gunshot wound of the left leg in final decisions issued in September 1980, December 1987, February 1989, November 1990, and February 1993.

3.  The Board held that there was no clear and unmistakable error in the February 1958 Board decision in a final decision issued in April 2006.

4.  The evidence considered by the Board in its February 1993 final decision included service medical treatment records for the appellant; the appellant's service personnel records and investigation reports; affidavits from police officers and from fellow servicemen; reports from private and VA medical treatment rendered between 1950 and 1992; a July 1957 VA memorandum on line of duty; various Philippine court documents; letters from the Army Board for the Correction of Military Records dated in November 1982, and August 1986; and testimony and written statements from the appellant.

5.  The evidence submitted since the Board's February 1993 final decision consisted of the transcript from the appellant's November 2015 Board videoconference hearing; additional private and VA medical treatment records for the appellant dated between 1970 and 2015; and various written statements from the appellant.

6.  The evidence submitted since the February 1993 final Board decision includes evidence that was not previously of record, but that evidence does not relate to an unestablished fact, nor does the evidence raise a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for the residuals of a head injury and a gunshot wound of the left leg.

7.  The preponderance of the evidence is against a finding that the appellant has had any psychiatric disorder, including PTSD, at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The Board's February 1993 decision denying service connection for the residuals of a head injury and a gunshot wound of the left leg is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2015).

2.  New and material evidence has not been presented since the February 1993 Board decision denying the reopening of the appellant's claims for service connection for the residuals of a head injury and a gunshot wound of the left leg; those claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).  

3.  The criteria for service connection for a psychiatric disorder, including PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify claimants and their representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes that although Kent also indicated that to satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial, VA's Office of General Counsel recently held that the aforementioned requirement of Kent is no longer valid law in light of subsequent decisions of the United States Court of Appeals for the Federal Circuit.  See VAOPGCPREC 6-2014.

In the present case, notice was provided to the appellant in August 2010 - prior to the initial adjudication of his request to reopen his claims for service connection for head injury residuals and GSW residuals of the left leg.  That letter informed him that these claims were previously denied because the claimed injuries were shown to have been the result of his own willful misconduct and that he needed to submit evidence that was new and related to this.  That letter also defined new and material evidence for the Veteran.  The claims to reopen were subsequently readjudicated in the September 2011 statement of the case.  Mayfield, 444 F.3d at 1333.  

In relation to the claim for service connection for PTSD, the duty to notify was satisfied by a letter sent in January 2012 which addressed all of the notice elements.  The claim was also readjudicated in the statement of the case issued in March 2013, and again in the supplemental statement of the case issued in May 2014.  Thus, the Veteran has been provided adequate notice with regard to his claims to reopen as well as with regard to the psychiatric disorder service connection claim. 

In this case, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran.   Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, any presumption of error as to the first element of VA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO has reviewed the claims file.  The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file, as well as private medical treatment records.

The Board notes that VA has not provided the appellant with a medical opinion in connection with his claims to reopen; however, the Board finds that VA was not under an obligation to provide an opinion in connection with those claims.  The appellant has not brought forth new and material evidence to reopen either claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Therefore, the Board finds that VA was not under an obligation to provide any medical opinion in connection with the appellant's current claims to reopen.

In relation to the psychiatric disorder service connection claim, the Veteran was not afforded a VA medical examination.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element can be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to provide the appellant with a medical examination or opinion related to his psychiatric/PTSD claim as there is no evidence of record that indicates that the claimed condition may be associated with any event, injury or disease in service.  The appellant's service medical records are silent for any complaints of, treatment for, or diagnosis of, any psychiatric disorder.  In addition, the appellant has not provided any statements with respect to continuity of symptoms since service.  Furthermore, the medical evidence of record, including treatment records dated from 1950 to 2015, does not show continuity of symptomatology with respect to the claimed psychiatric condition.  In fact, the medical evidence of record does not include any diagnosis of any psychiatric disorder and the appellant had negative VA depression screens in September 2008, and March 2015, as well as negative VA PTSD screens in July 2007, and March 2014.  Thus, the criteria set forth in McLendon for VA examination or medical opinion have not been met, and VA is not required to provide the appellant with a medical examination or opinion in relation to the psychiatric/PTSD claim. 

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Request to Reopen

As previously noted, the appellant's claims for service connection for the residuals of a head injury/forehead laceration and a gunshot wound of the left leg were denied in a final decision issued by the Board in February 1958; the basis of the denial was that the appellant's injuries sustained on March 2, 1948, were the result of his own willful misconduct.  Reopening of the appellant's service connection claims was subsequently denied in Board decisions issued in September 1980, December 1987, February 1989, November 1990, and February 1993.  

Thereafter, the appellant requested a reconsideration of the February 1993 Board decision.  In October 1993, the Board denied the appellant's motion for reconsideration.  The appellant then appealed the denial of his motion for reconsideration to the United States Court of Appeals for Veterans Claims (Court).  The Court dismissed that appeal based on a lack of jurisdiction to consider the denial of reconsideration.  There is no evidence of record demonstrating that the appellant appealed that dismissal by the Court.

The February 1993 Board decision therefore represents the last final action on the merits of the two service connection claims on appeal.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 1993 Board decision also represents the last final decision on any basis as to the issues of whether the appellant is entitled to service connection for the residuals of a head injury and a gunshot wound of the left leg.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the February 1993 Board decision constitutes new and material evidence.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c), 20.1000(b).

In this case, VA has considered additional VA medical treatment records for the Veteran dated between 1970 and 2015, as well as additional private treatment records dated between 1970 and 2011.  No additional service records have been added.  The additional private and VA treatment records merely provide additional information relating to the Veteran's physical condition, to include the residuals of the March 1948 head injury and left thigh GSW.  The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As previously noted, the February 1993 Board decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 1993 Board decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the February 1993 Board decision.  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for benefits was previously denied in essence because it was determined that the laceration of the appellant's forehead and the GSW of his left thigh resulted from the appellant's willful misconduct; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence and material of record in February 1993 when the Board last denied the appellant's claim that the injuries he received on March 2, 1948, were not the result of his own willful misconduct may be briefly summarized.  The appellant's service records regarding the investigation of the March 2, 1948, incident include a finding by the investigating officer that was approved by the office of the commanding general that the appellant's injuries sustained on March 2, 1948 were not in the line of duty (LOD) and were due to his own misconduct.  A summary of the investigating officer's findings shows that the appellant was found to have been involved in a brawl at a dance hall and to have been absent without leave (AWOL) at the time of the brawl.  The records also show that one medical officer noted that the appellant was under the influence of alcohol or drugs upon admission to the hospital on March 2, 1948, but another medical officer would not give a medical opinion on whether the appellant was intoxicated.  A certificate dated in April 1948 shows that the appellant's authority to be absent expired at 2200 hours on March 1, 1948. 

In an affidavit dated in March 1948, three police officers who arrested the appellant reported that the appellant had stabbed a fourth police officer.  In another affidavit dated in March 1948, the fourth police officer related that the appellant had stabbed him twice and that he had shot the appellant assuming that the appellant would attack him again.  In an affidavit dated in March 1948, the appellant reported that he was trying to leave the dance hall when he was struck with a pistol, manhandled, and then shot in the leg.  In other affidavits dated that same month, fellow servicemen of the appellant reported that they were taken to a building and beaten after the incident at the dance hall.  In other such affidavits, a patron at the dance hall, Pablo, reported that two soldiers had stabbed him in the dance hall, and a dancer related that trouble began when a Philippine Scout wanted to dance with her and she was dancing with Pablo.  The floor manager at the dance hall reported that he saw a police officer try to take a blunt instrument from a Philippine Scout and that a fight followed. 

Service medical treatment records show that the appellant sustained a gunshot wound to the lower third of the left thigh and a laceration of the forehead on March 2, 1948.  Philippine court documents show that the charges against the appellant for the crimes of frustrated homicide and attempts against authority or its agent were dismissed in December 1948. 

An October 1950 letter from a private physician indicated that the appellant was being treated for symptoms of traumatic injuries.

A medical record dated in July 1956 indicated that the appellant received treatment after service for residuals of a gunshot wound incurred on March 2, 1948.  In a letter dated in March 1957, the appellant reported that he had been hit with a pistol on March 2, 1948, while in a dance hall and that he had fought back in self-defense.  He related that he was able to grab a pistol from one of the assailants and dropped said pistol when the police arrived.  He also reported that he was then shot in the left leg and later hit in the jaw and back of his head.  In a joint affidavit dated in March 1957, two fellow servicemen of the appellant reported that they had witnessed the appellant being surrounded by men with blunt instruments and that a struggle ensued wherein the appellant was injured.  The diagnoses rendered in connection with an April 1957 VA medical examination included residuals of stab wounds in the right chest and residuals of a through and through gunshot wound of the left thigh. 

At a RO hearing conducted in in February 1980, the appellant expressed only his intent to appeal his claim for service connection for a scar and residuals of a gunshot wound.  In an affidavit dated in April 1982, a fellow serviceman of the appellant reported that when he returned from leave in March 1948, he heard that the appellant had been hospitalized as a result of gunshot wounds. 

Part of a Memorandum of Consideration dated in November 1982 shows that the Army Board for Correction of Military Records had considered correction of the appellant's service records.  At an RO hearing conducted in January 1987, the appellant presented a copy of a prison record showing that he had been a prisoner on December 9, 1948.  He also submitted a copy of a hospital record dated in March 1948 showing that he had not been under the influence of alcohol or drugs upon admission. 

In an affidavit dated in February 1988, a fellow serviceman of the appellant related that the appellant had tried to leave the dance hall in March 1948 in order to avoid involvement in a tumult and that he had been blocked by some civilians.  The appellant was then reportedly pistol whipped causing him to defend himself and then he was later shot.  There was another hearing conducted at the RO in June 1988 during which the appellant presented additional testimony.  Essentially, he testified that he was the victim and not the aggressor on March 2, 1948. 

In an October 1988 letter, a private physician related that he was treating the appellant for residuals of wounds incurred on March 2, 1948. In a letter dated in January 1990, a bishop reiterated the appellant's story regarding the events on March 2, 1948, and since then.  The Army Correction Board, in an August 1986 letter, noted its prior denial of the appellant's application for correction of military records in November 1982, and the absence of new and relevant evidence which would permit reconsideration. 

The evidence considered by the Board in February 1993 also included copies of service records, a copy of the affidavit of the police officer that the appellant had stabbed, a copy of the Army's November 1982 Memorandum of Consideration, a copy of the April 1948 certificate showing when the Veteran was absent with authority, and a copy of the summary of the investigating officer's findings showing that the appellant had been found to have been involved in the brawl at the dance hall while AWOL.  

The additional evidence submitted after the February 1993 Board decision was issued includes the transcript from the appellant's November 2015 Board videoconference hearing; a February 1993 affidavit indicating that the appellant had been tried and acquitted in December 1948; a VA Form 21-526 dated in January 1994; private treatment records dated between 1970 and 2011; VA hospital records dated in 1970, and 1975; VA treatment records dated between 1998 and 2015; a letter from the Veterans Consortium Pro Bono Program dated in January 1994; and various written statements from the Veteran.

After reviewing this additional evidence, the Board finds that some of the evidence submitted since the February 1993 Board decision is duplicative of evidence that was of record in February 1993.  This evidence is merely cumulative of the evidence already of record in February 1993, and is therefore not new and material evidence.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Furthermore, neither the newly submitted private medical treatment records nor the VA medical treatment records nor the other added evidence, while not previously of record at the time of the Board's February 1993 decision, contain any information about a finding that the appellant's actions in March 1948 that led to his injuries did not constitute misconduct.  The additional evidence does not constitute material evidence because - even when viewed in the context of all of the evidence of record - the added evidence does not present a reasonable possibility of changing the outcome of the case.  Smith v. Derwinski, 1 Vet.App. 178 (1991).  It is undisputed that the appellant was injured on March 2, 1948.  The fact that he received post-service treatment for those injuries does not show that the injuries were incurred in the line of duty.  Therefore, the Board finds that the appellant has not presented evidence since the February 1993 Board decision which raises a reasonable possibility of substantiating the claims of entitlement to service connection for the residuals of a head injury and a gunshot wound of the left leg.  

Furthermore, the multiple written statements and testimony submitted by the appellant do not establish that his claimed injuries from the March 1948 incident were sustained in the line of duty or were the result of something other than the appellant's own willful misconduct.  The evidence received since the February 1993 Board decision does not alter the factual bases upon which the denial was predicated.  The appellant's written statements and testimony merely reiterate his prior arguments that he was innocent of all wrongdoing and that he was the victim of police misconduct.  Furthermore, the appellant's claim is not substantiated by any other evidence in the record - only by his own assertions about what happened in the nightclub brawl that took place in March 1948.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  

In short, the evidence added to the record since the issuance of the February 1993 Board decision does not address or contradict the reasoning offered in support of the February 1993 denial.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in February 1993.  The newly received evidence merely demonstrates that the appellant continues to maintain that his claimed injury residuals are related to his military service.  Moreover, the appellant has only submitted documents and statements that are duplicative of the evidence that was already of record in February 1993. 

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the February 1993 Board decision does not provide relevant information as to the question of whether the residuals of a head injury and a gunshot wound of the left leg were incurred in the line of duty and/or were not the result of the appellant's own willful misconduct, and that no such evidence has been received - before or since the February 1993 denial.  

For the reasons set forth above, none of the evidence added to the record since the February 1993 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claims of entitlement to service connection for the residuals of a head injury/laceration and a gunshot wound of the left leg.  Therefore, the February 1993 Board decision remains final, and the service connection claims are not reopened.

Thus, evidence received in conjunction with the claims to reopen are not new and material, and does not serve to reopen the claims for service connection for the residuals of a head injury/laceration of the forehead and a gunshot wound of the left leg.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of either claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Service Connection Claim

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the evidence of record reveals no findings of, or complaints of, or diagnoses of, any psychiatric disorder in the appellant's service medical treatment records.  The report of the appellant's May 1949 service separation examination indicates that the appellant was found to have no significant psychiatric abnormality and no personality deviation.  Review of VA and private medical treatment records dated between 1970 and 2011 also does not reveal any diagnosis of any psychiatric disorder, including PTSD.  The appellant submitted his claim for service connection for PTSD in January 2012.  VA treatment records indicate that the appellant had negative depression screens in September 2008, and March 2015, as well as negative PTSD screens in July 2007, and March 2014.  In March 2013, the appellant was afforded a VA mental health consultation; a clinical psychologist rendered an Axis I diagnosis of R/O (rule out) PTSD and noted that the appellant was not interested in receiving treatment.  A note dated in October 2015, indicates that the appellant had not seen a doctor in a long time and that the appellant did not report any psychiatric symptoms.

As previously indicated, "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  While the appellant testified at his November 2015 Board videoconference hearing that he did have a diagnosis of PTSD, review of the current medical evidence of record does not reveal any primary diagnosis of PTSD or any other psychiatric disorder; a rule out assessment does not constitute a diagnosis of the underlying condition.

The appellant has stated, in written statements and in his November 2015 videoconference testimony, that he suffers from PTSD and has for many years, but no such complaints are recorded in his private and VA treatment records except for on one occasion in March 2013.  Indeed, he denied experiencing symptoms of depression and/or PTSD during VA depression and PTSD screens conducted in July 2007, September 2008, March 2014, and March 2015.  Such inconsistency undermines the veracity of the statements of the appellant.  

Accordingly, the Board finds the appellant's statements asserting he suffers from mental illness lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that the appellant is not an accurate or reliable historian regarding his psychiatric complaints.

Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds these statements by the appellant about suffering from psychiatric problems to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

None of the medical evidence of record establishes that the appellant had a chronic psychiatric disorder at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The most probative competent credible evidence supports finding that the Veteran does not currently have a psychiatric disorder and that no chronic psychiatric disorder has been demonstrated at any time since he filed his claim for service connection in January 2012.  

Therefore the appellant does not have a current psychiatric disability.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, service connection for an acquired psychiatric disability, including PTSD, is not warranted.  As there is no evidence of a present psychiatric disability, to include PTSD, service connection is not warranted. 


ORDER

New and material evidence not having been submitted to reopen the appellant's claim that the injuries he received on March 2, 1948 (a forehead laceration and a GSW of the left thigh), were not the result of his own willful misconduct, the appeal is denied.  

Service connection for a psychiatric disorder, to include PTSD, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


